NUMBER 13-14-00342-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE CARL DEATON


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Memorandum Opinion Per Curiam1

        On June 23, 2014, relator Carl Deaton, proceeding pro se, filed a petition for writ

of mandamus seeking relief against respondent Patsy Perez, the District Clerk of Nueces

County, Texas, because relator “has not received appealable rulings” on several motions

that he filed in the underlying criminal proceeding. We dismiss this original proceeding

as stated herein.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
                                  I. STANDARD OF REVIEW

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm and that what he seeks to compel is

a ministerial act not involving a discretionary or judicial decision. State ex rel. Young v.

Sixth Jud. Dist. Ct. of App. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

If the relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. See id. In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that the relator must furnish

an appendix or record that is sufficient to support the claim for mandamus relief. See id.

R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

                                        II. ANALYSIS

       Relator’s petition for writ of mandamus fails to meet the foregoing requirements.

More saliently, however, this Court does not have mandamus jurisdiction over clerks

unless it is shown that issuance of the writ is necessary to enforce our jurisdiction. See

TEX. GOV'T CODE ANN. § 22.221(a), (b) (West, Westlaw through 2013 3d C.S.); In re Smith,

263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding);

In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding).

For instance, mandamus relief is appropriate when a clerk fails to file and forward a notice



                                             2
of appeal to the appropriate court of appeals. In re Smith, 270 S.W.3d 783, 785 (Tex.

App.—Waco 2008, orig. proceeding); In re Smith, 263 S.W.3d at 95–96; In re

Washington, 7 S.W.3d at 182; see also Aranda v. Dist. Clerk, 207 S.W.3d 785, 786–87

(Tex. Crim. App. 2006) (orig. proceeding) (per curiam) (granting mandamus relief where

the district clerk failed to file a post-conviction habeas application).

                                       III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See TEX. R. APP. P. 52.8(a).




                                                   PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of June, 2014.




                                               3